Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 6/30/2022 has been entered and made of record. 
Currently pending Claims:	1-25
Independent Claims		1, 15, 24, and 25
Amended Claims:		1, 15, 24, and 25
Response to Arguments
Applicant’s acknowledgment of claim 25 invokes 35 U.S.C. 112(f) has been noted.
Applicant’s arguments, see Page 7, filed 6/30/2022, with respect to claim 24 have been fully considered in view of the amendment which adds “non-transitory” and are persuasive.  The 35 U.S.C. 103 rejection of claim 24 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENDRY et al. (US 2015/172655 A1) in view of Deshpande (US 2016/0366428 A1).
Regarding claim 1, 15, 24, and 25 Hendry-Deshpande
Hendry discloses A device for decoding multi-layer video data (Fig. 3, video decoder, par. [0089]: specify a sub-DPB for each layer. “a method of encoding video data includes encoding, by a video encoder, data that indicates a picture order count (POC) reset for a POC value of a first picture of a first received layer of multi-layer video data”, [0013], [0029), [0032]. “[0017] In another example, a non-transitory computer-readable storage medium has stored thereon instructions that, when executed, cause a processor of a device for coding video data to code a first picture of multi-layer video data…”) the device comprising: 
a memory configured to store multi-layer video data (Fig. 3, reference picture memory 82); 
one or more processors implemented in circuitry (par. [0322], hardware- based processing unit) and configured to: 
maintain a decoded picture buffer (DPB) for storing reference pictures for a plurality of layers, wherein the plurality of layers comprise at least a first layer and a second layer (par. [0089], DPB, specify a sub-DPB for each layer) and ...
prior to decoding a current picture of an access unit of the first layer, perform a picture output and removal process on the DPB, wherein to perform the picture output and removal process on the DPB, the one or more processors are further configured to remove from the DPB only decoded pictures that belong to the first layer (Hendry, par.[0111]: "When the current picture is not picture 0 ..., the output and removal of pictures in the current layer from the DPB before the decoding of the current picture, i.e. picture n, but after parsing the slice header of the first slice of the current picture, happens instantaneously when the first decoding unit of the CPB"); and 
after removing a last decoding unit of the current picture from a coded picture buffer (CPB), perform a picture bumping process across all layers of the DPB  (Hendry, par. [0128]:"The processes specified in this subclause happen instantaneously when the last decoding unit of picture n is removed from the CPB."; par.[0139]:"When one or more of the following conditions are true, the “bumping” process specified in subclause C.5.2.4 is invoked repeatedly until none of the following conditions are true:..."; par. [0142]:"The “bumping” process consists of the following ordered steps: 1. The picture or pictures that are first for output are selected as the ones having the smallest value of PicOrderCntVal of all pictures in the DPB marked as “needed for output”. 2. Each of these pictures is, in ascending nuh_layer_id order, cropped, using the conformance cropping window specified in the active SPS for the picture, the cropped picture is output, and the picture is marked as “not needed for output”.3. Each picture storage buffer that contains a picture marked as “unused for reference” and that was one of the pictures cropped and output is emptied.").
Hendy does not explicitly disclose ...” the DPB comprises a common DPB shared across all of the plurality of layers;”
However, US 20160366428 A1 discloses ...” the DPB comprises a common DPB shared across all of the plurality of layers” (“a shared DPB where layers with the same picture characteristics share a DPB may be beneficial.” [0308] See also page [0309], [0315] where it teaches “share a common DPB”).
Therefore, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hendry’s device with ... “the DPB comprises a common DPB shared across all of the plurality of layers;” as suggested by Deshpande since “a shared DPB where layers with the same picture characteristics share a DPB may be beneficial.” (Deshpande, [0308]).
Regarding claim 2 and 16 Hendry-Deshpande
Hendry-Deshpande discloses The device of claim 1, wherein to perform the picture output and removal process on the DPB, the one or more processors are further configured to perform the picture output and removal process on the DPB prior to decoding the current picture of the first layer and after parsing a slice header for a slice of the current picture. (par. [0111]: "...the output and removal of pictures in the current layer from the DPB before the decoding of the current picture, i.e. picture n, but after parsing the slice header of the first slice of the current picture..."). 
Regarding claim 3 and 17 Hendry-Deshpande
Hendry-Deshpande discloses 3. The device of claim 1, wherein to perform the picture output and removal process on the DPB, the one or more processors are further configured to perform the picture output and removal process on the DPB in response to removing a first decoding unit of the current picture from the CPB. (Hendry, par. [0111]: "the output and removal of pictures in the current layer from the DPB before the decoding of the current picture, i.e. picture n, but after parsing the slice header of the first slice of the current picture, happens instantaneously when the first decoding unit of the current picture is removed from the CPB").  
Regarding claim 4 and 18 Hendry-Deshpande
Hendry-Deshpande discloses 4. The device of claim 1, wherein to perform the picture bumping process across all layers of the DPB, the one or more processors are further configured to remove from the DPB a reference picture that is marked as not needed for output and marked as unused for reference. (Hendry, par. [0142]: "2. Each of these pictures is, in ascending nuh_layer_id order, cropped, using the conformance cropping window specified in the active SPS for the picture, the cropped picture is output, and the picture is marked as “not needed for output”.3. Each picture storage buffer that contains a picture marked as “unused for reference” and that was one of the pictures cropped and output is emptied."). 
Regarding claim 5 and 19 Hendry-Deshpande
Hendry-Deshpande discloses 5. The device of claim 1, wherein to perform the picture bumping process across all layers of the DPB, the one or more processors are further configured to remove at least one picture of the second layer from the DPB. (par. [0142], the bumping process is performed for all layers). 
Regarding claim 6 and 20 Hendry-Deshpande
Hendry-Deshpande discloses 6. The device of claim 1, wherein the one or more processors are further configured to: 
identify a reference picture in the DPB (para [0288] identify a reference picture in the reference picture list to use to predict the block.);
identify a prediction block for a current block of the current picture in the reference picture; (para. [0299] motion estimation unit 42 may perform a motion search for the current block among the reference pictures of the reference picture list to identify a matching block used as a reference block”)
decode the current block based on the prediction block; (para. [ 0294] “In addition, the method of FIG. 4 includes encoding a current block.”)
output a decoded version of the current picture, wherein the decoded version of the current picture includes a decoded version of the current block. (Hendry, standard decoding steps as performed by a decoder such as the one shown in figure 3).
Regarding claim 7 and 22 Hendry-Deshpande
Hendry-Deshpande discloses 7. The device of claim 1, wherein the DPB is configured to store previously decoded pictures, and wherein the CPB is configured to store encoded multi-layer video data.  (Hendry, par. [0111], DPB and CPB).
Regarding claim 8 Hendry-Deshpande
Hendry-Deshpande discloses 8. The device of claim 1, wherein the one or more processors are further configured to maintain the DPB and the CPB in the memory.  (Hendry, functioning of DPB and CPB as well as reference picture memory 82 of figure 2).
Regarding claim 9 Hendry-Deshpande
Hendry-Deshpande discloses 9. The device of claim 1, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded multi-layer video data.  (Hendry, par. [0325]: "wireless handset").
Regarding claim 10 Hendry-Deshpande
Hendry discloses The device of claim 9, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded multi-layer video data. (Hendry, par. [0325]: "wireless handset").
Regarding claim 11 Hendry-Deshpande
Hendry-Deshpande discloses 11. The device of claim 1, wherein the device comprises a wireless communication device, further comprising a transmitter configured to transmit encoded multi-layer video data. (Hendry, par. [0325]: "wireless handset").
Regarding claim 12 Hendry-Deshpande
Hendry-Deshpande discloses 12. The device of claim 11, wherein the wireless communication device comprises a telephone handset and wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the encoded multi-layer video data.  (Hendry, par. [0325]: “wireless handset").
Regarding claim 13 Hendry-Deshpande
Hendry-Deshpande discloses 13. The device of claim 1, further comprising: 
a display configured to display decoded multi-layer video data comprising a decoded version of the current picture. (Hendry, par. [0292], Fig. 1, display 42). 
Regarding claim 14 Hendry-Deshpande
Hendry-Deshpande discloses 14. The device of claim 1, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.  (Hendry, par. [0278], camera).
Regarding claim 21 Hendry-Deshpande
Hendry-Deshpande discloses 21. The method of claim 20, further comprising: 
displaying the decoded version of the current picture. (Hendry, par. [0292], Fig. 1, display 42). 
Regarding claim 23 Hendry-Deshpande
Hendry-Deshpande discloses 23. The method of claim 15, wherein the method of decoding is performed as part of an encoding process.  (Hendry, Fig. 2, reference picture memory 62 is used in the decoding loop of the encoder).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481